103 Wis.2d 309 (1981)
307 N.W.2d 301
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Jonathan LINDBERG, attorney at law.
No. 81-489-D.
Supreme Court of Wisconsin.
Filed July 6, 1981.
PER CURIAM. Attorney disciplinary proceedings; attorney publicly reprimanded.
On March 16, 1981, the Board of Attorneys Professional Responsibility filed with the court a complaint alleging that Jonathan Lindberg, an attorney admitted to practice in this state since 1974 and who practices in New Lisbon, was guilty of unprofessional conduct by neglecting a legal matter entrusted to him. It was alleged that a husband and wife consulted with the respondent in April of 1979, concerning a zoning problem. Between April 19 and December 17, 1979, the clients wrote to the respondent on six occasions stressing the need for immediate action on the zoning request in order that their property could be sold as commercial property. *310 The last two letters included a request for the return of their file. It was alleged that the respondent neither answered their letters nor returned the clients' file until after being contacted by the district professional responsibility committee. The complaint also alleged that the respondent violated SCR 20.16(1) (b) by his failure to give the clients reasonable and due notice of his intention not to represent them, if that was the case, and to promptly return their papers which had been entrusted to him.
The court referred the matter to the Hon. William C. Sachtjen as referee pursuant to SCR 21.09. In lieu of an answer and hearing in the matter, the respondent and counsel for the Board entered into a stipulation on April 23, 1981, in which the parties stipulated to the allegations contained in the complaint. The stipulation also stated that there had been a prior investigation by the Board concerning the respondent's representation of a man charged with numerous counts of burglary, which resulted in the Board's issuing a private reprimand to the respondent.
The referee filed his report and recommendation with the court on June 29, 1981, in which he made findings of fact and conclusions of law consistent with the provisions of the stipulation. He concluded that the respondent had violated SCR 20.32(3) by neglecting a legal matter entrusted to him and that his failure to give his clients reasonable and due notice that he was not going to represent them and to promptly return their papers constituted a violation of SCR 20.16(1) (b). The referee recommended that the respondent be publicly reprimanded for unprofessional conduct and that he pay the costs of the disciplinary proceeding. We hereby adopt the findings, conclusions and recommendation of the referee.
It is ordered that Jonathan Lindberg is publicly reprimanded for unprofessional conduct.
*311 It is further ordered that Jonathan Lindberg pay the costs of this proceeding in the amount of $133.43 to the Board of Attorneys Professional Responsibility within 60 days of the date of this order, provided that if the costs are not paid within the time specified, the license of Jonathan Lindberg to practice law in Wisconsin shall be forthwith suspended.